COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-02-147-CV
 
 
MICHAEL 
L. DANIEL AND DENISE E. DANIEL                          APPELLANTS
  
V.
  
NOVASTAR 
MORTGAGE, INC.                                                   APPELLEE
  
  
----------
FROM 
COUNTY COURT AT LAW OF WISE COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellants' Motion To Dismiss With Prejudice.”  It is 
the court's opinion that the motion should be granted; therefore, we dismiss the 
appeal.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
        Appellants 
shall pay all costs of this appeal, for which let execution issue.
 
 
                                                                  PER 
CURIAM
 
 
PANEL 
D:    HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED: 
July 29, 2004.


NOTES
1.  
See Tex. R. App. P. 47.4.